George Howard, Jr., Judge, dissenting. It is settled law that whether the decision of the Workers’ Compensation Commission is supported by substantial evidence is a question of law and not a question of fact. A review of the medical testimony in this record dictates a holding that the claimant — a 57 year old white female, possessing a ninth grade education, and who was employed by respondent for a period of 25 years — sustained an injury to her back and neck, when she fell on a concrete floor striking her neck on a table, which aggravated a pre-existing brain tumor. The medical evidence in the record sustaining this posture is as follows: Dr. James O. Pennington, claimant’s family physician, testified: Q. In what way or mechanically, Doctor, how do you think the fall which you described that you recall aggravated the tumor? A. Well, just the stress from her working with this tumor and the strain and the jar from the fall, although she didn’t hit anything the jerking of her neck and the jerking of her spine and the sudden fall to the floor would naturally cause an impact on her head and neck and spine. Q. What if the aggravation, or if it did in some way affect the tumor in what way did it affect the tumor? What did that circumstance do as far as the tumor was concerned in your opinion? A. It could have caused swelling of the tumor and possibility of the — I would suspect that area was very vascular and it could have caused a little hemorrhage of that area and could have speeded up the onset of symptoms from the tumor. (Emphasis added) Dr. Ronald N. Williams, a neurologist, testified: Q. Based on your examinations of Mrs. Johnson and the surgery and the history that you obtained from her family, both before and after surgery, how likely is it that her fall aggravated the tumor? A. I could not put a probability on that. As I said I rely solely on the history when I do something like that. And relying on history, I’m relying on the people that gave it to me and I believe they are honest people, and according to them something happened to this lady following that fall. Q. If these people are correct in their history, we can’t know that, but assuming they are for the purpose of that question, could you say it is more likely than not that it did aggravate the tumor? A. Yes, I think so. Q. And when you are able to say that then does that also mean that the history of the fall is not inconsistent with the other symptoms? A. It’s not inconsistent with aggravating the progression of the symptoms caused by the brain tumor. Q. There’s nothing about Mrs. Johnson’s symptoms or her tumor or the development of it that would lead you to believe that was no trauma? A. No, I have to accept the history as it was given to me. Q. And you don’t have any trouble accepting that history do you? A. No. An injury which brings about an aggravation of a preexisting condition is compensable under the Workers’ Compensation Law. Hamilton v. Kelly-Nelson Construction Co., 228 Ark. 612, 309 S.W. 2d 323 (1958); Tri-State's Construction Co. v. Worthen, 224 Ark. 418, 274 S.W. 2d 352. In Boyd Excelsior Fuel Co. v. McKown, 226 Ark. 174, 288 S.W. 2d 614 (1956), the Arkansas Supreme Court made the following relevant comment: “Many times, we have held that the finding of the Commission will be sustained if supported by any substantial evidence. . . . Here, it does not appear that there is any substantial evidence to support the Commission’s finding. The evidence in this case is overwhelming to the effect that the claimant is permanently and totally disabled, and that his disability is due to the condition of his lungs; circumstantial evidence points to silicosis as the cause of the disability. All of the doctors who examined the claimant over a period of time stated that his disability is due to silicosis; evidence to the contrary is very weak and not substantial. Whether there is substantial evidence is a matter of law . . . “The law of this State is that workmen’s compensation cases should be broadly and liberally construed, and that doubtful cases should be resolved in favor of the claimant. . . . “If this law has any meaning or force or effect, it should be applied here. . . .” The majority recognizes the rule expressed in Boyd, but dwells on a dissenting opinion in Boyd and then concludes: “. . . But to say that when there is doubt remaining as to a factual issue, and the doubt has been caused by . conflicting or equivocal testimony, the resolution of that doubt by the commission must always favor the claimant, is to rob the commission of its fact-finding function which is definitely prescribed by the statute and not to be deprived by us.” But the majority obviously fails to perceive that the basic purpose of workers’ compensation is to provide for employees, or their dependents, economic aid where employees have suffered injuries or death in connection with their employment. To further this socio-economic purpose, where one of two opposing inferences would support an award and the other would defeat it, a construction favorable to claimant should be adopted if factually sound even though an equally substantial inference thereby fails. Simmons National Bank v. Brown, 210 Ark. 311, 195 S.W. 2d 539 (1946). For the reasons indicated, I respectfully dissent.